DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10964248. This is a statutory double patenting rejection.
Current Application
U.S. Patent No. 10964248
Claim 1 An apparatus for processing a color saturation of an input color of an input image comprising: a receiver circuit, wherein the receiver circuit is arranged to receive a luminance mapping function and an initial 


7. The apparatus as claimed in claim 1, wherein the apparatus is arranged to output an image with a peak luminance of at least 500 nit.
6. A method of processing a color saturation of an input color of an input image comprising: receiving a luminance mapping function and an initial saturation processing function, wherein the luminance mapping function defines a mapping between a luminance of the input color and a reference luminance, wherein the initial saturation processing function defines saturation multipliers for different values of the luminance of the input color; calculating a display tuned luminance mapping function based on the luminance mapping function and at least one of a display peak brightness and a minimum discernable black; applying the 



Allowable Subject Matter
Claims 1, 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: No prior art teaches alone or in combination the italicized and bolded limitations.

Claim 1 An apparatus for processing a color saturation of an input color of an input image comprising: a receiver circuit, wherein the receiver circuit is arranged to receive a luminance mapping function and an initial saturation processing function, wherein the luminance mapping function defines a mapping between a luminance of the input color of the input image and a reference luminance, wherein the initial saturation processing function defines saturation multipliers for different values of the luminance of the input color; a display tuning circuit, wherein the display tuning circuit is arranged to calculate a display tuned luminance mapping function based on the luminance mapping function and at least one of a display peak brightness and a minimum discernable black; a luminance processor circuit, wherein the luminance processor circuit is arranged to apply the display tuned luminance mapping function so as to determine an output luminance from the luminance of the input color; a saturation processing circuit, wherein the saturation processing circuit is arranged to map an input color saturation to a color saturation of an output color on the basis of a saturation processing function, wherein the saturation processing function specifies saturation multipliers for normalized luminance values; and a saturation multiplier determination circuit, wherein the saturation multiplier determination circuit is arranged to calculate a final saturation processing function based on an initial saturation processing function and based on a secondary luminance value, wherein the secondary luminance value is derivable from the output luminance by applying a luminance mapping function based on the luminance mapping function, wherein the saturation processing circuit is arranged to calculate the color saturation of the output color by applying the final saturation processing function, wherein the output image corresponds to the input image, wherein the output image is a re-grading of the input image, wherein the output image has pixel colors with a different normalized luminance position compared to a normalized luminance position of the input colors, wherein the normalized luminances are defined as the luminance of a pixel divided by a respective maximal codeable luminance of the image's luminance representation.
Claim 6 A method of processing a color saturation of an input color of an input image comprising: receiving a luminance mapping function and an initial saturation processing function, wherein the luminance mapping function defines a mapping between a luminance of the input color and a reference luminance, wherein the initial saturation processing function defines saturation multipliers for different values of the luminance of the input color; calculating a display tuned luminance mapping function based on the luminance mapping function and at least one of a display peak brightness and a minimum discernable black; applying the display tuned luminance mapping function so as to determine an output luminance of an output image from the input luminance of the input color; calculating a final saturation processing function based on an initial saturation processing function and based on a secondary luminance value, wherein the secondary luminance value is derivable from the output luminance, mapping an input color saturation to obtain a color saturation of an output color on the basis of a saturation processing function, wherein the saturation processing function specifies saturation multipliers for normalized luminance values, wherein the color saturation of the output color is calculated by applying the final saturation processing function, wherein the output image is a re-grading of the input image characterized by the fact that its pixel colors have a different normalized luminance position compared to normalized luminance positions of the input colors, wherein the normalized luminances are defined as the luminance of a pixel divided by a respective maximal codeable luminance of the image's luminance representation.Claims 2-5, t and 8 depend directly or indirectly on allowable claim 1 and are therefore allowable for the same reasons as claim 1.Relevant prior arts:
US 20100177203 A1 Methods and systems for enhancing an image. Respective local
contrast values are determined for selected pixels of the image by, for each selected
pixel, adjusting a respective luminance value of the pixel by an average luminance
value of neighboring pixels to obtain the local contrast value. Respective tone-mapped
values are determined for further selected pixels in the image based on a global
luminance value representing the image. The local contrast values and the tone-
mapped values are combined, respectively, for the corresponding pixels in the image to

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/12/2022